DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/479,897 filed on 7/22/2019 and is a 371 of PCT/KR2018/000762 on 01/16/2018, and claims foreign priority of KOREA, REPUBLIC OF 10-2017-0012892 on 01/26/2017.

Response to Amendment
This office action is in response to the amendments filed on 10/21/2021 wherein claims 1 and 5-17 are pending and ready for examination. Claims 2-5 have been canceled, no new claims have been cited.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "and a controller configured to display" in “and a controller configured to display at least one second energy information icon corresponding to a low level of a first energy information icon when a command for selecting an expansion icon included in the first energy information icon is received and to connect the first energy information icon with the second energy information icon through an energy node”.  There is insufficient antecedent basis for this limitation in the claim. The examiner is not sure if this “a controller” is the same controller that has been disclosed earlier in the claim or it refers to a second controller. Yet the second controller has no support in the specification. Thus the examiner interprets the phrase “a controller configured to display” as “the controller configured to display” referring to the earlier disclosed controller. Or perhaps the applicant may mean a different aspect, thus correction and clarifications are required. The claim has been interpreted based on the best understood.
Claims 5-17 are rejected under 112(b) as they depend from claim 1 and do not rectify the defect of claim 1. The claims are interpreted based on the best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticpated by US 2015/0207320 A1, Kashiwagi et al, hereinafter is referenced as Kashiwagi.
As to independent claim 1, Kashiwagi teaches “An energy management device comprising: a communication unit configured to receive energy information of a system to which the energy management device belongs;” ([abstract] and fig 1, the power distribution of the multiple junction connected to each other and corresponding facilities, wherein corresponding data is obtained/ received via the communication unit of fig 1. The power distribution information reads on “energy information”. See claim 1-2)
“a controller configured to acquire energy position where energy is consumed or supplied and an amount of energy consumed or supplied at each energy position based on the received energy information;” ([0098-0099] “display controller 19d is a processing unit which performs display control on the client terminal 30. As an aspect, the display controller 19d generates the display data of the power distribution system screen according to the display setting acquired by the acquisition unit 19c”, see fig 9 as the power consumption is shown in the table, see the other tables disclosed in [0099] wherein the acquired data is categorized in terms of position and in terms of energy and other factors, and then applied to map with the corresponding legend that displays the 
“and a display unit configured to display at least one energy information icon based on the acquired energy position and amount of the energy;” (fig 24-27 “display data”, wherein the control display is disclosed in [0098-0099] as the display corresponding to the display setting [0112] “the facility ID of the power distribution substation SS or an arbitrary facility ID received from the client terminal 30” wherein the ID selection reads on “one energy information icon”. Moreover, [0101-0102] the displayed symbols read on “icon”, see figs 15-18. Moreover, see tables 14-17 which are illustrated in figs 4-10 wherein the position and the amount of the energy/ power are illustrated. Furthermore, fig 17 shows the corresponding thickness and color that represents the voltage amount based on the provided legend.)
“and a controller configured to display at least one second energy information icon corresponding to a low level of a first energy information icon when a command for selecting an expansion icon included in the first energy information icon is received and to connect the first energy information icon with the second energy information icon through an energy node, wherein a thickness of the energy node is displayed differently according to the amount of energy corresponding to the second energy information 
Kashiwagi teaches “wherein the controller increases the thickness of the energy node in proportion to the amount of energy corresponding to the second energy information icon;” ([0109] and fig 17-18 illustrates the various shading for voltage within the map legend. [0102-0110] wherein low energy reads on “second energy”.) 
Kashiwagi teaches “and wherein the controller displays the first and second energy information icons having different sizes according to the amount of energy;” ([0100-0102] wherein the high voltage distribution areas are is apparent in the reduced size mode, whereas both high voltage and low voltage are displayed in the detailed size mode as in fig 14-16, wherein the thicker the line is the higher the voltage it is, also the thicker the line it is, the bigger size the line becomes, see [0109] and fig 17-18. Also see [0097-0099])
Kashiwagi teaches “wherein the controller increases the sizes of the first and second energy information icons in proportion to the amounts of energy of the first and display data of the detailed map by disposing the facilities of the high-voltage system and the low-voltage system in the map image of the display range using the position information such as the longitude and the latitude corresponding to the position IDs of the "units" and the "spans" which are read previously”.)

As to claim 5, Kashiwagi teaches “the controller displays a problem occurrence list indicating an energy related problem occurring in the system to which the energy management device belongs.” ([0003] the voltage drop reads on “problem”, wherein such drop is calculated along with the unit performance and wherein it position is determined as in [0059-0063]. Moreover, [0089] and fig 9, power consumption (reactive) also reads on “problem” and wherein such attribute is determined and calculated, similarly the high voltage (effective) such as the value of 300 or 180 reads on “problem”, wherein such problem is determined based on a defined a defined limits as in [0109-0111] “upper limit and allowable range”.)

As to claim 13, Kashiwagi teaches “wherein the energy information icon includes an energy position item indicating a device or energy source in or to which energy is consumed or supplied and an energy amount item indicating the amount of consumed or supplied energy.” (figs 15-18 and corresponding paragraphs, see the map legend and the facilities that have been supplied by power, and the power source. Moreover, see fig 9-10, wherein the power consumption is depicted [0089-0091].)

As to claim 14, Kashiwagi teaches “wherein the system is a power system for a power plant, and wherein the amount of energy is the amount of energy supplied to the system.” ([abstract] a power distribution management is part of power distribution system/ power plant.)  

As to claim 15, Kashiwagi teaches “wherein the system is a power system for a place of use, and wherein the amount of energy is the amount of energy consumed in the system.” ([abstract] “power distribution system” and wherein the power to be distributed to facilities which reads on “for a place of use”. Moreover, the consumption has been depicted in figs 9-10 and [0089-0091].)

As to claim 16, Kashiwagi teaches “wherein the communication unit receives energy information from at least one energy consumption device included in the system.” ([0051-0053] “various type of meters”; “a smart meter included in a category of the unit”. Also see [0065] and [0089] “smart meter”. See fig 1, [0044-0047] “communication unit”)

As to claim 17, Kashiwagi teaches “wherein the communication unit receives energy information from an energy metering device included in the system.” ([0051-0053] “various type of meters”; “a smart meter included in a category of the unit”. Also see [0065] and [0089] “smart meter”. See fig 1, [0044-0047] “communication unit”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwagi.
As to claim 6, Kashiwagi teaches “the controller: when a command for selecting any one item from the problem occurrence list is received, acquires a problem occurrence position corresponding to the selected item, and displays an energy information icon of a highest level, an energy information icon corresponding to the acquired problem occurrence position and at least one energy information icon included between the highest level and the problem occurrence position.” ([0059-0063] wherein the corresponding position to be determined and the related parameter to be extracted. Similarly fig 9 and [0089], the ID and position along with the problem as explained above. See the allowable range of fig 18 and [0109-0111] wherein any readings/ calculations beyond or under such limit are considered a problem, and wherein such criteria are selected and displayed [0109-0111].)
Kashiwagi does not expressly disclose that area 220 or 210 to be displayed as it illustrates the energy information problem, however, one of ordinary skill in the art would contemplate that high voltage level higher than the acceptable limits of the allowable 

As to claim 7, Kashiwagi as modified teaches “the controller further displays an energy information icon of the same level as the displayed at least one energy information icon.” (fig 17-18, wherein similar ranges are designated by similar corresponding legend.)

As to claim 8, Kashiwagi as modified teaches “the controller displays the energy information icon corresponding to the problem occurrence position to be distinguished from the other energy information icons.” (fig 17-18 and fig 13-14 and their corresponding paragraphs, and wherein area 220 is one of the selected areas that is given as an example when a defined areas of interest to be selected in order to be investigated. Moreover, fig 15 shows the foxing box 210 of fig 13 as in [0101], wherein only the high voltage level is illustrated.)
energy information problem, however, one of ordinary skill in the art would contemplate that high voltage level higher than the acceptable limits of the allowable range of [0109] is considered as a problem, similarly for voltage level lower than the allowable limits also considered as a problem. Thus on of ordinary skill in the art would appreciate and contemplate that since the problem to be determined and calculated within the defined limit as explained, then it would have been obvious to one of ordinary skill in the art before the effective filing date to illustrate the investigated positions of ranges beyond or under the expected voltage/ consumption level based on the monitored attributes illustrated in fig 6-9. One or ordinary skill in the art would contemplate and expect that the problem area to be selected and displayed as it represents the practical implementations of Kashiwagi’s teaching. 

As to claim 9, Kashiwagi as modified teaches “the controller displays at least one energy information icon corresponding to a direct path from the highest level to the problem occurrence position to be distinguished from the other energy information icons.” (fig 15 and [0100] wherein only the high level voltage is displayed and wherein the path of the high level voltage is depicted within the defined location of occurrence. Also see fig 17-18 and their corresponding legend.)

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwagi as applied to claim 1 above, and further in view of US 2013/0268196 A1, Dam.

As to claim 10, Kashiwagi teaches “when a command for selecting any one of the displayed at least one energy information icon is received, the controller displays change in energy data at an energy position corresponding to the selected energy information icon on a timeline with time. ([0036-0037] and fig 26-27 wherein the display changing process changes based on the voltage level upon the update readings within a defined time when the determination takes place “at this time” within the ongoing testing loop, also see [0104-0111], also see [0156] and [0167] and claims 6-7).
Kashiwagi does not expressly mention the timeline limitation.
Dam teaches “display change in energy data at an energy position corresponding to the selected energy information icon on a timeline with time.” ([abstract] wherein changes are monitored and depicted using graphic display. Moreover, [0005-0006] “The system/tool employs an interactive timeline approach to user control over the presentation of output information which, for example, allows the user to vary the start time, stop time, interval and rate of a time-lapse evolution of displayed video-graphic information.”, see claim 1.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the timeline depiction and relative time selection of Dam to the teaching of Kashiwagi in order to provide an accurate and reliable determination applied within the instant of event’s occurrence. One of ordinary skill in the art would expect and appreciate that the time consideration of performance change to be part of the determination, as the term “at this time” of [0111] of Kashiwagi refers to time consideration, thus the combined details and performance determinations 

As to claim 11, Kashiwagi as modified teaches “the timeline further includes change in energy data at an energy position corresponding from the selected energy information icon to an energy information icon of a predetermined low level.” ([0036] and fig 26 wherein the display changing process changes based on the voltage level upon the update readings within a defined time when the determination takes place “at this time” within the ongoing testing loop, also see [0110-0111] and fig 18 as the corresponding position also displayed, also see [0153-0156] and [0160] and claims 6-7. Moreover, the corresponding position is displayed as in fig 16 and 18).
Kashiwagi does not expressly mention the timeline limitation.
Dam teaches “timeline includes change in energy data” ([abstract] wherein changes are monitored and depicted using graphic display. Moreover, [0005-0006] “The system/tool employs an interactive timeline approach to user control over the presentation of output information which, for example, allows the user to vary the start time, stop time, interval and rate of a time-lapse evolution of displayed video-graphic information.”, see claim 1.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the timeline depiction and relative time selection of Dam to the teaching of Kashiwagi in order to provide an accurate and reliable determination applied within the instant of event’s occurrence. One of ordinary skill in the art would expect and appreciate that the time consideration of performance 

As to claim 12, Kashiwagi as modified teaches “the controller displays an energy information icon indicating the amount of energy corresponding to the selected point in time.” (fig 17-18 and corresponding paragraphs, wherein the display indicates the low voltage and high voltage.)
Kashiwagi does not expressly disclose when a command for selecting any one point in time from the timeline is received.
Dam teaches “when a command for selecting any one point in time from the timeline is received” ([0005-0006] “The system/tool employs an interactive timeline approach to user control over the presentation of output information which, for example, allows the user to vary the start time, stop time, interval and rate of a time-lapse evolution of displayed video-graphic information.” Wherein starting, stopping or interval and rate of a time lapse” reads on “selecting any one point in time from the timeline”, see claim 1.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the timeline depiction and relative time selection of Dam to the teaching of Kashiwagi in order to provide an accurate and reliable determination applied within the instant of event’s occurrence. One of ordinary skill in the art would expect and appreciate that the time consideration of performance 

Response to Arguments
Applicant's arguments filed on 10/21/2021 have been fully considered but they are not persuasive.
The applicant argues (Remarks page 7-9) that the display of map of fig 17 is not proportional to the voltage amount, and does not teach a corresponding size.
The examiner respectfully does not agree, as the clearly the legend on the upper right corner of fig 17 shows the voltage amount/ value and their corresponding symbol and wherein the high voltage and low voltage are displayed wherein the values of voltages are illustrated with their corresponding symbols in the legend. Moreover, the thicker the line representing the high voltage it is, the bigger the line’s size becomes.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,809,286 B2 Micali et al is drawn to power monitor with multiple modes of operation.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448. The examiner can normally be reached Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        12/3/2021